         Case 1:17-cv-00635-JDB Document 50 Filed 10/24/18 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

HE DEPU, et al.,
                                                       No. 1:17-0635-JDB
                       Plaintiffs,
                                                       Judge John D. Bates
              v.

YAHOO! INC., et al.,

                       Defendants.


                                     NOTICE OF APPEAL

       PLEASE TAKE NOTICE that Plaintiffs He Depu, Li Dawei, Wang Jinbo, Ouyang Yi,

Xu Yonghai, Xu Wanping, and Yu Ling, appeal to the United States Court for Appeals for the

District of Columbia Circuit, from the March 30, 2018 order granting with prejudice Defendants’

motion to dismiss Plaintiffs’ first amended complaint, ECF No. 40, and from the September 24,

2018 order denying Plaintiffs’ motions to alter judgment and for leave to amend, ECF No. 49.

 Dated: October 24, 2018                  Respectfully submitted,

                                          COHEN MILSTEIN SELLERS & TOLL PLLC
                                          By: Times Wang
                                          Daniel S. Sommers (D.C. Bar 416549)
                                          S. Douglas Bunch (D.C. Bar 974054)
                                          Times Wang (D.C. Bar 1025389)
                                          dsommers@cohenmilstein.com
                                          dbunch@cohenmilstein.com
                                          twang@cohenmilstein.com
                                          1100 New York Ave NW, Suite 500
                                          Washington, DC 20005
                                          Telephone: (202) 408-4600
                                          Facsimile: (202) 408-4699

                                          Counsel for Plaintiffs




                                               1
         Case 1:17-cv-00635-JDB Document 50 Filed 10/24/18 Page 2 of 2



                    NOTICE OF COMPLIANCE WITH F.R.A.P. 3(a)(1)

       In compliance with Rule 3(a)(1) of the Federal Rules of Appellate Procedure, the

foregoing Notice of Appeal and three copies are being mailed to the Clerk of Court to enable the

clerk to comply with Rule 3(d). Copies will also be served on all counsel of record through the

Court’s CM/ECF system.

                                                    /s/ Times Wang
                                                    Times Wang (D.C. Bar 1025389)
                                                    twang@cohenmilstein.com
                                                    1100 New York Ave NW, Suite 500
                                                    Washington, DC 20005
                                                    Telephone: (202) 408-4600
                                                    Facsimile: (202) 408-4699
